United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.H., Appellant
and
U.S. POSTAL SERVICE, WEATHERS POST
OFFICE, Swansea, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0827
Issued: November 20, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 5, 2019 appellant filed a timely appeal from a November 16, 2018 merit decision
and a February 21, 2019 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has met her burden of proof to establish an emotional
condition in the performance of duty, as alleged; and (2) whether OWCP properly denied
appellant’s request for reconsideration of the merits of her claim pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.2 The facts and circumstances as set forth
in the Board’s prior decision are incorporated herein by reference. The relevant facts are as
follows.
On September 16, 2016 appellant, then a 55-year-old supervisor of customer services, filed
a traumatic injury claim (Form CA-1) alleging that on September 15, 2016 she developed anxiety,
panic attacks, and depression when she was “suddenly informed that [she] would be returning to
a hostile and abusive work environment -- after the postmaster told [her] that [she] would not be
returning back there.”3
On September 16, 2016 the employing establishment provided appellant with an
authorization for examination and/or treatment (Form CA-16) regarding her alleged emotional
condition. Dr. Michael A. Hinz, a clinical psychologist, completed the physician’s portion of the
form on September 16, 2016 and diagnosed anxiety and panic disorder. He checked a box marked
“yes” indicating that her diagnosed conditions were caused or aggravated by her history of being
returned to a hostile and abusive work environment. Dr. Hinz opined that appellant was totally
disabled from work.
In development letters dated October 4, 2016, OWCP requested additional factual evidence
and medical evidence from appellant. It also requested additional factual evidence from the
employing establishment. OWCP requested that a knowledgeable supervisor respond regarding
the accuracy of the statement provided by appellant, provide her position description noting any
stressful activities in the position, a listing of the accommodations made for her due to her stress,
along with various information regarding staffing at the postal establishments. It afforded both
parties 30 days to respond.
The employing establishment responded on October 7, 2016 and submitted an e-mail from
appellant’s supervisor, P.N., who noted that appellant received an e-mail directing her to return to
the employing establishment. Appellant asserted that the postmaster had informed her that she
would not be returning to the employing establishment. She became very upset, crying
hysterically. P.N. reported, “All I know is [appellant] was not supposed to return to [the employing
establishment] where this all started with [C.G.] the manager.” Appellant further noted that an
initial management inquiry process (IMIP) was conducted, but that she was unaware of the
outcome.
On October 15, 2016 appellant responded to OWCP’s request for factual information. She
noted that she had previously been prescribed medication for an emotional condition, but was not
currently taking medication. Appellant indicated that she had been seeing a psychologist weekly
2

Docket No. 18-0273 (issued July 27, 2018).

3

The record indicates that appellant has two prior emotional condition claims under OWCP File Nos. xxxxxx802
and xxxxxx658, both of which were denied by OWCP. In OWCP File No. xxxxxx535, OWCP accepted her
occupational disease claim for a single episode of major depression on April 13, 2001. Appellant’s claims have not
been administratively combined.

2

for depression concerning pain and recovering from mistreatment from previous managers. She
alleged that she had an ongoing issue with the manager of the employing establishment where she
was directed to return. Appellant noted that she had left the employing establishment in midFebruary 2016 because of a hostile situation in which the manager threatened her job on a daily
basis. She asserted that the postmaster assured her that she would not be returning to the same
employing establishment facility. On September 15, 2016 appellant received a schedule from the
manager of the employing establishment directing her to report back on September 17, 2016.
Upon receipt of this schedule, she became nervous, panicky, fearful, nauseated, and began crying
uncontrollably.
In a note dated October 26, 2016, Dr. Hinz reported that he had treated appellant since
August 6, 2007 due to a previously accepted work-related claim for major depression. He
attributed her current condition of panic disorder to a work injury on September 15, 2016 when
she was informed that she would be reassigned back to her previous workstation where the
manager had harassed, emotionally abused, and demeaned her, creating a hostile work
environment.
On October 26, 2016 Dr. Hinz completed a form report and diagnosed anxiety and panic
attack symptoms. He attributed these conditions to a fear reaction and feelings of vulnerability
and helplessness as appellant was faced with having to return to a hostile work environment and
to work under a manager who had engaged in harassment and emotionally abusive behaviors
toward her in the past. Dr. Hinz opined that her anxiety and panic worsened her depressive
symptoms and increased her chronic pain levels.
By decision dated January 24, 2017, OWCP denied appellant’s emotional condition claim,
finding that her emotional reaction to being directed to return to the employing establishment was
not compensable. It also found that appellant had not submitted any evidence corroborating her
allegation that hostile conditions existed at the employing establishment.
On February 3, 2017 appellant requested reconsideration of the January 24, 2017 OWCP
decision. In support of this request, she contended that she was in fact at work, during work hours
when her anxiety attack occurred, that her manager confirmed the change of assignment and
provided her with the Form CA-16, and that she was directed to report to the employing
establishment on September 16, 2016.
By decision dated May 4, 2017, OWCP reviewed the merits of appellant’s claim, but
denied modification of the January 24, 2017 decision. It found that she failed to provide evidence
corroborating her allegations that she was inappropriately reassigned to the employing
establishment, that she experienced a hostile work environment at the employing establishment,
or that the postmaster provided her with assurances that she would not return to the employing
establishment where she previously worked.
On June 20, 2017 appellant requested reconsideration of the May 4, 2017 merit decision.
She provided a letter from her supervisor, P.N., that appellant worked at the employing
establishment during the month of September 2016. P.N. noted that when appellant received
confirmation that she was to report back to the employing establishment, she became upset.

3

By decision dated September 11, 2017, OWCP denied modification of its May 4, 2017
decision finding that appellant had not implicated a compensable factor of employment on
September 15, 2016 to which she attributed her emotional condition.
Appellant appealed the September 11, 2017 OWCP decision to the Board. In its July 27,
2018 decision, the Board found that the employing establishment did not adequately respond to
the October 4, 2016 development letter. It noted that the response from P.N. suggested that the
employing establishment should have documentation regarding the events at the employing
establishment and should have documentation addressing P.N.’s assertion that appellant was not
to return to the employing establishment. The Board, on remand, directed OWCP to obtain
additional information from the employing establishment about appellant’s allegations of error or
abuse and a hostile work environment, including information about the employment incidents and
the IMIP.
On remand OWCP sent a September 18, 2018 development letter to the employing
establishment requesting that it provide documents regarding the events at the employing
establishment involving appellant and C.G. It noted that in the absence of a full reply, it may
accept her allegations as factual and afforded 30 days for a response.
In an e-mail dated October 18, 2018, C.V., the postmaster, denied telling appellant that she
would never have to return to the employing establishment. On October 19, 2018 P.N. reported
that she did not know who told appellant that appellant would never go back to the employing
establishment and that she was not involved in that conversation.
By decision dated October 26, 2018, OWCP denied appellant’s claim, finding that the
evidence of record did not establish that she was told that she would never have to return to the
employing establishment. Thus, the requirements had not been met for establishing an emotional
condition arising during the course of employment and within the scope of acceptable work factors
as defined by FECA. OWCP issued an amended decision dated November 16, 2018, finding that
there was no evidence of administrative error or abuse in her reassignment to the employing
establishment.
On November 30, 2018 appellant requested reconsideration. She contended that the
employing establishment’s response was untimely and did not comply with the requests from
OWCP and the Board.
By decision dated February 21, 2019, OWCP denied appellant’s request for
reconsideration of the merits of her claim in accordance with 5 U.S.C. § 8128(a).
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
4

Supra note 1.

4

disability or specific condition for which compensation is claimed is causally related to the
employment injury.5 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.6
To establish an emotional condition in the performance of duty, a claimant must submit
the following: (1) factual evidence identifying employment factors or incidents alleged to have
caused or contributed to the condition; (2) medical evidence establishing that he or she has an
emotional condition or psychiatric disorder; and (3) rationalized medical opinion evidence
establishing that the identified compensable employment factors are causally related to the
emotional condition.7
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment.8 In the case of Lillian Cutler,9 the Board
explained that there are distinctions as to the type of employment situations giving rise to a
compensable emotional condition under FECA. There are situations where an injury or illness has
some connection with the employment, but nevertheless does not come within the concept or
coverage under FECA.10 When an employee experiences emotional stress in carrying out his or
her employment duties, and the medical evidence establishes that the disability resulted from an
emotional reaction to such situation, the disability is generally regarded as due to an injury arising
out of and in the course of employment.11 On the other hand, when an injury or illness results
from an employee’s feelings of job insecurity per se, fear of a reduction-in-force, his or her
frustration from not being permitted to work in a particular environment or to hold a particular
position, unhappiness with doing work, or frustration in not given the work desired, such injury or
illness falls outside FECA’s coverage because they are found not to have arisen out of
employment.12
In cases involving emotional conditions, the Board has held that, when working conditions
are alleged as factors in causing a condition or disability, OWCP, as part of its adjudicatory
function, must make findings of fact regarding which working conditions are deemed compensable
factors of employment and are to be considered by a physician when providing an opinion on
causal relationship and which working conditions are not deemed compensable factors of

5

A.J., Docket No. 18-1116 (issued January 23, 2019); Gary J. Watling, 52 ECAB 278 (2001).

6
20 C.F.R. § 10.115(e); M.K., Docket No. 18-1623 (issued April 10, 2019); see T.O., Docket No. 18-1012 (issued
October 29, 2018); see Michael E. Smith, 50 ECAB 313 (1999).
7

S.K., Docket No. 18-1648 (issued March 4, 2019); George H. Clark, 56 ECAB 162 (2004

8

T.L., Docket No. 18-0100 (issued June 20, 2019); L.D., 58 ECAB 344 (2007); Robert Breeden, 57 ECAB
622 (2006).
9

28 ECAB 125 (1976).

10

S.K., supra note 7; A.K., 58 ECAB 119 (2006); David Apgar, 57 ECAB 137 (2005).

11

Supra note 9; O.P., Docket No. 19-0445 (issued July 24, 2019); Trudy A. Scott, 52 ECAB 309 (2001).

12

B.S., Docket No. 19-0378 (issued July 10, 2019); William E. Seare, 47 ECAB 663 (1996).

5

employment and may not be considered.13 If an employee does implicate a factor of employment,
OWCP should then determine whether the evidence of record substantiates that factor. If a
compensable factor of employment is substantiated, OWCP must base its decision on an analysis
of the medical evidence which has been submitted.14
OWCP’s Federal (FECA) Procedure Manual provides that, if an employing establishment
fails to respond to a request for comments on a claimant’s allegations, OWCP’s claims examiner
may usually accept the claimant’s statements as factual. However, acceptance of the claimant’s
statements as factual is not automatic in the absence of a reply from the employing establishment,
especially in instances where performance of duty is questionable. OWCP’s Federal (FECA)
Procedure Manual further notes that the Board has consistently held that allegations unsupported
by probative evidence are not established and that OWCP’s claims examiner should consider the
totality of the evidence and evaluate any inconsistencies prior to making a determination.15
ANALYSIS -- ISSUE 1
The Board finds that this case is not in posture for a decision.
In its prior decision, the Board found that appellant had attributed her emotional condition
to error and abuse in administrative matters. As a general rule, administrative and personnel
matters, although generally related to the employee’s employment, are administrative functions of
the employer rather than the regularly or specially assigned work duties of the employee and are
not covered under FECA.16 In Thomas D. McEuen,17 the Board held that an employee’s emotional
reaction to administrative actions or personnel matters taken by the employing establishment is
not covered under FECA as such matters pertain to procedures and requirements of the employer
and do not bear a direct relation to the work required of an employee. However, the Board has
also held that, where the evidence establishes error or abuse on the part of the employing
establishment in what would otherwise be an administrative matter, such action will be considered
a compensable employment factor.18 In determining whether the employing establishment erred
or acted abusively, the Board will examine the factual evidence of record to determine whether the
employing establishment acted reasonably.19

13

B.S., id.; Dennis J. Balogh, 52 ECAB 232 (2001).

14

S.K., supra note 7; Norma L. Blank, 43 ECAB 384, 389-90 (1992).

15

Federal (FECA) Procedure Manual, Part 2 -- Claims, Initial Development of Claims, Chapter 2.800.5d(1)
(June 2011). See also L.B., Docket No. 17-1671 (issued November 6, 2018); R.B., Docket No. 14-1663 (issued
September 29, 2015) (citing Chapter 2.800.5d(1)).
16

S.K., supra note 7; Matilda R. Wyatt, 52 ECAB 421 (2001).

17

41 ECAB 387 (1990), reaff’d on recon., 42 ECAB 556 (1991).

18

S.K., supra note 7; William H. Fortner, 49 ECAB 324 (1998).

19

S.K., id.; Ruth S. Johnson, 46 ECAB 237 (1994).

6

Appellant has attributed her emotional condition to actions of the employing establishment
including: notification on September 15, 2016 of her transfer back to the employing establishment
on September 16 or 17, 2016, that she was inappropriately reassigned to the employing
establishment on September 15, 2015 after the postmaster provided her with assurances that she
would not return to the same employing establishment facility, and that she experienced a hostile
work environment at the employing establishment.
In its July 27, 2018 decision, the Board set aside OWCP’s September 11, 2017 decision
and remanded the case for further development. The Board found that appellant had provided
evidence of error or abuse, specifically the October 7, 2016 statement of her supervisor, P.N., who
reported, “All I know is [appellant] was not supposed to return to [the employing establishment]
where this all started with [C.G.] the manager.” Appellant further noted that an IMIP was
conducted by the employing establishment, but that she was unaware of the outcome. The Board
directed OWCP, on remand, to obtain additional information from the employing establishment
about her alleged employment incidents and the IMIP. The Board also directed OWCP, after
carrying out such development, to issue a de novo decision regarding appellant’s emotional
condition claim.
In response to OWCP’s inquiries on September 18, 2018, the employing establishment did
not provide the basis for P.N.’s October 7, 2016 statement and did not provide any information
regarding the IMIP. It provided minimal information with a statement from C.V. dated
October 18, 2018 in which she denied telling appellant that she would never have to return to the
employing establishment. In an October 19, 2018 statement, P.N. reported that she did not know
who told appellant that she would never have to go back to the employing establishment and that
she was not involved in that conversation. The Board finds that these statements are not responsive
to the queries from the Board and OWCP. Both C.V. and P.N.’s responses were incomplete and
focused only on whether and by whom appellant was told that she “never” had to return to the
employing establishment. The employing establishment response did not address the results of
the investigation mentioned by P.N., nor the basis of P.N.’s previous statement that she knew that
appellant was not supposed to return to the employing establishment where “this all started with
[C.G.] the manager.” In order to address whether appellant has established error or abuse, the
Board requires that the employing establishment produce a detailed statement describing the
investigation and findings regarding appellant’s interactions at the employing establishment.
The Board therefore finds that the case shall again be remanded to OWCP for further
development. On remand OWCP should obtain the additional evidence from the employing
establishment necessary for development of the present claim as set forth in the Board’s decisions.
If after carrying out such further development, it receives a full and satisfactory response
addressing each question raised, then OWCP shall issue a de novo decision on appellant’s
emotional condition claim evaluating the new factual evidence presented. If the employing
establishment fails to respond or fails to provide full and clear responses, OWCP shall accept her
account of events as factual and accept her allegations of error and abuse as compensable factors
of employment, proceeding with an evaluation of the medical evidence in its de novo decision.

7

CONCLUSION
The Board finds that the case is not in posture for decision.20
ORDER
IT IS HEREBY ORDERED THAT the February 21, 2019 and November 16, 2018
decisions of the Office of Workers’ Compensation Programs are set aside, and the case is remanded
to OWCP for further action consistent with this decision.
Issued: November 20, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

20

In light of the Board’s disposition of issue 1, issue 2 is rendered moot.

8

